Citation Nr: 1210863	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-34 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of pilonidal cyst surgery, to include pain, bilateral leg numbness and a tender scar.

4.  Entitlement to service connection for a dental condition.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2009, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is required before it can adjudicate the Veteran's claims, as described below.

Service Treatment Records

The RO has attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  In a March 2003 statement, the NPRC concluded that the records were unavailable, reportedly due to a fire at the facility in 1973, and that a search for such records should be considered using code MO5.  A MO5 request was initiated in December 2003.  However, the request was unable to be completed without additional information concerning the Veteran's organization information (company, battalion, regiment, etc.).  
In March 2003, prior to the MO5 request, the Veteran submitted NA Form 13055, Request for Information Needed to Reconstruct Medical Data, which did not include any organization information.  However, he submitted a second such form in November 2006, after the MO5 request, containing limited details in this regard.  Although the RO utilized this information in an attempt to locate inpatient clinical records using code C01, no follow-up request to MO5 was made.  Moreover, the Veteran has not been informed that his organization information is necessary to facilitate another search for his service treatment records.  Therefore, after affording the Veteran an opportunity to provide more specific organization information, another MO5 request should be made using the November 2006 NA Form 13055 and any additional information received.  Should the NPRC respond again that they are unable to locate the records, VA should follow the procedures set forth in the M21-1MR, Part III, Subpart iii, Chapter 2, Section 1, "Control of and Follow-Up on Record Requests."  Should the records appear unavailable, VA should also follow the procedures set forth in paragraph 59 of the same MR section "When Service Records are Unavailable," which includes informing the Veteran that the service records are unavailable and issuing a formal finding of record unavailability.  The Board notes that obtaining service treatment records is VA's responsibility, and that efforts to locate such records must continue until it is determined that the records do not exist or that further attempts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2). 

VA Ear, Nose and Throat (ENT) Examination and Medical Opinion

The Veteran relates his current hearing problems to acoustic trauma during service.  Specifically, he asserts that while working as a Powerman at a rocket launching site in Ft. Churchill, Manitoba, he was continuously exposed to generator and artillery noise without hearing protection.  Although the Veteran's service treatment records are unavailable, and thus do not confirm any acoustic trauma in service, the Veteran is competent to report sustaining such trauma, and his assertions in this regard are credible.

He underwent a VA audio examination in December 2008, as a result of which the examiner determined that that the Veteran's bilateral hearing loss and tinnitus were related to acoustic trauma in military service.  However, in a February 2009 addendum, the same examiner provided a contrary opinion based on a review of the Veteran's claims folder, which was not available in December 2008.  With regard to the Veteran's hearing loss, the examiner reasoned that multiple post-service audiograms performed beginning in 1973, 15 years after separation, revealed borderline normal hearing to mild hearing loss at 4000 and 6000 Hz, and that the Veteran reported that he did not begin to perceive hearing loss until about 1960.  Nevertheless, the examiner also indicated that a relationship between hearing loss and military service could not be completely ruled out, as in-service audiograms were not available.  With regard to tinnitus, the examiner reasoned that the Veteran's awareness of tinnitus began in 1981, more than 23 years after military service.

The rationale provided in February 2009 is inadequate, in that the examiner did not address whether the Veteran's hearing loss or tinnitus were the result of acoustic trauma during service, which as detailed above has been conceded.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, both the examination and addendum report are additionally inadequate because a medical referral was not sought.  Specifically, both reports show that an ENT consult to address abnormal tympanograms and a conductive component of the Veteran's hearing loss was needed but was not undertaken.  Therefore, a remand for an ENT examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide organization information (company, battalion, regiment, etc.) pertaining to the times he was treated in service for hearing loss, tinnitus, a pilonidal cyst, and dental problems.

2.  Then contact the NPRC and request another search for the Veteran's service treatment records using code MO5, this time providing them with the Veteran's organization information from his November 2006 NA Form 13055 and any additional information received as a consequence of the action taken in the paragraph above.  If no such records are available from the NPRC, that fact must be noted for the record.  VA should follow the procedures set forth in the M21-1MR, Part III, Subpart iii, Chapter 2, Section 1, "Control of and Follow-Up on Record Requests."  Should the records appear unavailable, VA should also follow the procedures set forth in paragraph 59 of the same MR section "When Service Records are Unavailable," which includes notifying the Veteran.

3.  After the development in paragraphs (1) and (2) above has been completed, and any additional records have been associated with the file, please schedule the Veteran for an audiological examination with an Ear Nose and Throat (ENT) specialist for the purpose of ascertaining the nature and etiology of his bilateral hearing loss and tinnitus.  The ENT specialist should review the claims folder and should note that review in the report.  All indicated tests and studies should be conducted, to include any additional testing warranted based on the conductive component of the Veteran's hearing loss and abnormal tympanograms of record.  Then, the ENT specialist should answer the following questions, and provide a complete rationale (supported by the record) for any opinions reached: 

(1)  Is it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss, to include conductive hearing loss and any hearing loss related to abnormal tympanogram findings, is related to military service, to include acoustic trauma sustained therein?  For the purpose of providing this medical opinion, the ENT specialist should assume that the Veteran experienced in-service acoustic trauma in the form of generator noise and artillery fire.

(2)  Is it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is related to military service, to include acoustic trauma sustained therein?  For purpose of providing this medical opinion, the ENT specialist should assume that the Veteran experienced in-service acoustic trauma in the form of generator noise and artillery fire.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  After an appropriate period of time has been allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


